Citation Nr: 0926192	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability  due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1943 until 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. The matter has since been 
transferred to the jurisdiction of the RO in Montgomery, 
Alabama.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing 
loss, with a disability evaluation of 50 percent; asbestosis, 
with a disability rating of 30 percent, and tinnitus, with a 
disability rating of 10 percent.          

2.  The Veteran's service-connected disabilities prevent him 
from securing and following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for the establishment of TDIU, due to service-
connected bilateral hearing loss, asbestosis, and tinnitus, 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Merits of the Claim

The Veteran essentially contends that his service-connected 
disabilities, including bilateral hearing loss, asbestosis, 
and tinnitus have made him unable to secure and follow 
substantially gainful employment. 

Total disability ratings for compensation may be assigned 
where the schedular rating for service-connected disability 
or disabilities is less than 100 percent, when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341.

According to 38 C.F.R. § 4.16, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

The Veteran has three service-connected disabilities, and one 
such disability (bilateral hearing loss) is rated over 40 
percent disabling, at 50 percent disabling.  The combined 
rating of all the service-connected disabilities is 70 
percent.  Therefore, the Veteran meets the schedular criteria 
for eligibility to be considered for TDIU under the 
provisions of 38 C.F.R. § 4.16(a).

The Board notes 38 C.F.R. § 4.16(b) provides that it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 

The evidence of record includes the Veteran's January 2007 
claim form for TDIU, which states that his sole occupation 
was as a religious minister for about 40 years, from 1952 to 
1993.  

As indicated in a May 2007 general VA examination, that the 
Veteran reported retiring from working as a minister in 1993 
due to physical problems.  The VA examiner found the 
Veteran's asbestosis to impact his ability to engage in 
physical, but not sedentary work.  The examiner also found 
the Veteran's impaired hearing and tinnitus to no impact his 
ability to engage in physical and/or sedentary work, but that 
it did impact his ability to perform his ministry work.

A VA examination was also provided in July 2008, in relation 
to the Veteran's service-connected bilateral hearing loss.  
The examiner found that the Veteran's hearing loss alone 
should not render the Veteran unemployable for physical or 
sedentary employment; gainful employment may be possible with 
state of the art amplification, assistive technology, and/or 
vocational rehabilitation. The examiner did not  specifically 
discuss how his long career as a minister would have been 
affected by his significant hearing disability.

The Pastor J.B.B., in a letter dated in April 2006, provided 
information regarding the Veteran's employment.  J.B.B. 
reported that the Veteran had severe breathing and 
respiratory problems, which led to his retirement from the 
pastoral ministry.  He also reported that when the Veteran 
attempted to deliver a sermon, the Veteran was unable to 
complete his sermon due to shortness of breath, which left 
him weak and greatly limited in his normal activities.  

The Board finds that the Veteran's service-connected 
disability symptoms in conjunction with his employment 
history, clearly interfere with his capacity to engage in 
substantially gainful employment.  The evidence indicates, 
overall, that the Veteran has a long career as a minister, 
but that his service-connected asbestosis in conjunction with 
his bilateral hearing loss and tinnitus ultimately 
significantly limited his ability to perform his ministry.  
Although the VA examiners did find that the Veteran may be 
able to work in a sedentary position, they did not take into 
account the possible aggregate effects of the Veteran's 
service-connected disabilities on his ability to work.  
Indeed, while the May 2007 examination report did indicate 
that the Veteran's asbestosis essentially precludes physical 
work, the examiner did not address whether his breathing 
difficulty would cause problems with delivering sermons.  
Additionally, the May 2007 VA examiner specifically found the 
Veteran's impaired hearing and tinnitus to interfere with his 
ministry work.  The statement of J.B.B., the senior pastor at 
the church at which the Veteran ministered, similarly found 
the Veteran's breathing problems and shortness of breath to 
be the main reason that led to his retirement.  

The Board finds J.B.B.'s lay statement regarding the 
Veteran's inability to work due to his shortness of breath to 
be credible.  The May 2007 VA examiner also specifically 
found the Veteran's hearing loss to impact his ability to 
perform ministry work.  Additionally, the medical records 
document restrictions in activities of daily living and 
employment due at least in part to his service-connected 
disabilities.  The Board also finds it very significant that 
for the forty years prior to his retirement, the Veteran's 
sole occupation was that of Minister, and the medical 
evidence demonstrates that the Veteran's service-connected 
hearing loss, tinnitus, and asbestosis would have a marked 
impact on his ability to carry out his duties as a Minister.  
For all of the reasons set forth above, the evidence of 
record is at least as at equipoise, the benefit of the doubt 
rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  Therefore, the Board concludes that entitlement to 
TDIU, is warranted.


ORDER

Entitlement to a total evaluation based on individual 
unemployability based on his service-connected disabilities 
due to service-connected disabilities (TDIU), is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


